DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the amendment to claim 1 to overcome the prior 35 USC 102 and 35 USC 103 rejections. The prior rejections are withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao (US6912934).

	Regarding claim 1, Liao discloses an ear structure of an operating rod (Figure 1 Element 20) including: a main rod (Figure 1 Element 22) having a shaft (See first annotated drawing below) provided with a large-diameter portion (See first annotated drawing below) at a front end, a diameter of the large-diameter portion (See first annotated drawing below) being greater than a diameter of the shaft (See first annotated drawing below), and the large-diameter portion being provided with a tapered portion (See first annotated drawing below)  connected with the shaft and with a tapered diameter tapering toward a rear end of the shaft (See first annotated drawing below); and two ears (See second annotated drawing below) parallelly intervally disposed at a front end of the large-diameter portion of the shaft (See second annotated drawing below); an assembling groove (See second annotated drawing below) being formed between the two ears; a front end of each of the two ears being an assembling end (See first annotated drawing below), a rear end thereof being a connecting end (See first annotated drawing below) connected to the large-diameter portion of the shaft (See first annotated drawing below), a width of the connecting end being greater than a width of the assembling end (See first annotated drawing below), and a width of each of the two ears gradually increasing (See first annotated drawing below) from the assembling end toward the connecting end, the connecting end of each of the two ears is connected to a front end face of the large-diameter portion (See second annotated drawing below), and the outer side of each of the two ears is spaced a predetermined distance from an outer circumference of the large-diameter portion (See first annotated drawing below).

    PNG
    media_image1.png
    709
    631
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    441
    491
    media_image2.png
    Greyscale

	Regarding claim 8, Liao discloses the ear structure as claimed in claim 1, wherein a top surface of the large-diameter portion is higher than a bottom surface of the assembling groove (See annotated drawing below. A top surface of the Large-diameter portion is higher than a bottom surface of the Assembling Groove).

    PNG
    media_image3.png
    380
    441
    media_image3.png
    Greyscale

	Regarding claim 9, Liao discloses the ear structure as claimed in claim 1, wherein the large diameter portion is cylindrical (See annotated drawing below).

    PNG
    media_image4.png
    346
    441
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Stage (US6287206).

	Regarding claim 2, Liao discloses all elements of the current invention as stated above except wherein at least one side edge of the connecting ends of the two ears is formed with an inclined surface.

	Stage teaches wherein at least one side edge of the connecting ends of the two ears is formed with an inclined surface (See annotated drawing below).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liao to incorporate the teachings of Stage to provide at least one side edge of the connecting ends of the two ears formed with an inclined surface. Doing so would allow the ears of Liao to be inclined and accommodate the pivoting of different sizes and types of sockets. 


    PNG
    media_image5.png
    448
    543
    media_image5.png
    Greyscale


	Regarding claim 3, Liao discloses all elements of the current invention as stated above except wherein two side edges of the connecting ends of the two ears are respectively formed with an inclined surface.

	Stage teaches wherein two side edges of the connecting ends of the two ears are respectively formed with an inclined surface (The annotated drawing above for the rejection of claim 2 establishes there are two ears on the invention of Stage. The annotated drawing below shows that both ears have two inclined surfaces.).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liao to incorporate the teachings of Stage to provide two side edges of the connecting ends of the two ears are respectively formed with an inclined surface. Doing so would allow the ears of Liao to be inclined on both sides and accommodate the pivoting of different sizes and types of sockets in either pivot direction.	

    PNG
    media_image6.png
    405
    543
    media_image6.png
    Greyscale


	Regarding claims 4 and 5, Liao in view of Stage teaches all elements of the current invention as claimed in claims 2 and 3 respectively, except wherein an inclination angle of the inclined surface is between 4 degrees and 13 degrees. (Claims 4 and 5 both require the inclination angle of the inclined surface is between 4 and 13 degrees. The only difference is claim 5 depending from claim 3 which requires two side edges of the connecting ends of the two ears are formed with an inclined surface, therefore, if two side edges each ear have an inclination angle between 4 and 13 degrees then the limitation of claim 4 depending from claim 2 would also be met since at least one side edge of each ear has an inclination angle between 4 and 13 degrees.)
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to further modify the inclination angle to be between 4 degrees and 13 degrees. Since such a modification would involve a mere change in size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art (See MPEP 2144.04). In addition, changing the inclination angle would be required when determining how large of a pivoting head to be used between the ears. The angle determines how large of a pin can be used at the assembling end of the ears. Thus, the claimed dimensions are recognized as result effective variable, i.e. a variable which achieves a recognized result as set forth above. Therefore, since the general conditions of the claim (e.g. having the claimed structure as recited above) is taught by Liao in view of Stage, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time when the invention was filed to provide the inclination angle to be between 4 degrees and 13 degrees. Further, in the instant application Page 4, line 14-18 applicant does not disclose any criticality for the claimed limitations.

	Regarding claims 6 and 7, Liao in view of Stage teaches all elements of the current invention as claimed in claims 2 and 3 respectively, including wherein the inclined surfaces of the two side edges of the connecting ends of the two ears extend to reach the large-diameter portion. (Claim 7 requires the inclined surfaces of the two side edges of the connecting ends of the two ears to extend to reach the large diameter portion, therefore, claim 6 would be met since only one side edge of each ear is required to have an inclined surface extending to reach the large-diameter portion. The annotated drawings below show both ears have the inclined surfaces of the two side edges extending to reach the large-diameter portion.)

    PNG
    media_image7.png
    447
    543
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    565
    325
    media_image8.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pijanowski (US5967002) discloses a rachet wrench and more particularly pertains to a rachet wrench which can hold a variety of different sockets in one of two orientations. Ju et al. (US6234049) discloses a ratchet tool, and more particularly, to an improved ratchet tool that has a swing head which is rotated within a small angle by an eccentric member connected to a rod in the shank. Chern (US4987803) discloses a power wrench which includes a yoke rotatably supported on a socket. Horvath (US20020148331) discloses a ratchet head design having external features for retaining the ratchet mechanism within the head. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723